392 So.2d 1324 (1981)
Frank JACKSON, Jr., Petitioner,
v.
STATE of Florida, Respondent.
No. 58957.
Supreme Court of Florida.
January 15, 1981.
Michael J. Minerva, Public Defender, and Margaret Good and Melanie Hines Alford, Asst. Public Defenders, Tallahassee, for petitioner.
Jim Smith, Atty. Gen., Tallahassee, and Gregory C. Smith, Asst. Atty. Gen., Daytona Beach, and Doris E. Jenkins, Asst. Atty. Gen., Tallahassee, for respondent.
PER CURIAM.
The decision of the District Court of Appeal, First District of Florida, reported at Jackson v. State, 382 So.2d 749 (Fla. 1st DCA 1980), is affirmed.
It is so ordered.
SUNDBERG, C.J., and ADKINS, BOYD, OVERTON, ENGLAND, ALDERMAN and McDONALD, JJ., concur.